UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2011 (April 26, 2011) LINN ENERGY, LLC (Exact name of registrant as specified in its charters) Delaware 000-51719 65-1177591 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 600 Travis, Suite 5100 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 840-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. Linn Energy, LLC’s (the “Company”) Annual Meeting of Unitholders was held on Tuesday, April26, 2011, in Houston, Texas.The results of the matters submitted to a vote of the unitholders at the meeting were as follows: 1. To elect six directors to the Company’s Board of Directors to serve until the 2012 Annual Meeting of Unitholders. Name of Director Votes For Votes Withheld Michael C. Linn Mark E. Ellis George A. Alcorn Terrence S. Jacobs Joseph P. McCoy Jeffrey C. Swoveland 2. To ratify the appointment of KPMG LLP as independent auditor of the Company for the fiscal year ending December31, 2011. Votes For Votes Against Abstentions 3. To approve, by non-binding vote, the Company’s executive compensation program. Votes For Votes Against Abstentions 4. To recommend, by non-binding vote, the proposed timeline for seeking advisory votes on executive compensation in the future. 1 year 2 years 3 years Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. LINN ENERGY, LLC Date: May 2, 2011 By: /s/ CHARLENE A. RIPLEY Charlene A. Ripley Senior Vice President, General Counsel and Corporate Secretary
